Title: To George Washington from James Read, 18 September 1789
From: Read, James
To: Washington, George

 
          
            Sir,
            Philadelphia, September 18, 1789
          
          I am told by my Friend Colonel Biddle, Marshal of our Court of Admiralty, that he has been well informed that it is probable that the appointment of Clerks in the circuit courts about to be established by Congress will be in your Excellency: I therefore humbly offer myself for that Office in this State, in which I am by seven Years the oldest officer living, having been made Prothonotary of the Supreme Court of the Province September 7th 1745, which Commission I resigned in 1752 on being appointed Prothonotary of the Court of Common Pleas & Clerk of the Peace and to several other Offices in the County of Berks, all which I held till the Declaration of Independence. After the settlement of our Government, on a Constitution established by Convention, a commission from the President in Council for the Prothonotaryship in Berks was sent to me at Reading: But, the People of the County soon after unanimously choosing me one of their Representatives in Assembly, my Office, previous to taking my Seat, became vacant. After some time I was unanimously chosen by them a Member of the Supreme Executive Council where I served the Commonwealth three Years, upon the expiration of which term Council, on the Demise of the Register of the Admiralty, in June 1781, unanimously appointed & commissioned me Register of that Court, which Commission I still hold. The kind People of Berks in 1783 chose me one of the Council of Censors, and in 1787 again a Member of the Supreme Executive, though I had lived, not in Berks, but in this City, from the Year 1781—and I am now in Council. Here I humbly beg Leave to remark that these Elections were without my ever once soliciting a Vote from any Man: And I hope I shall be pardoned if I assure your Excellency, that, though under the late Government I held many respectable Commissions, I never used the Mediation of any Gentleman, having always applied in Person to the Governors, several of them, especially Governors Hamilton and Morris, having, on their coming to the Government, spontaneously declared they heartily wished to do me every Service in their Power and accordingly my every Application was successful. This, Sir, I plead as an Apology for not

troubling any Friend to solicit your Excellency, by Letter or otherwise, in my Behalf.
          I should, Sir, be ashamed to shew any Anxiety for this Appointment, but that Necessity, nigh to Indigence, to which my Steadiness, at all times, in the Cause of America has reduced me, obliges me so to do. My Grandfather and my Father were in high Office in Pennsylvania, and ’tis well known that my Love to my Native Country made me sacrifice a very great Interest I had in England to Living here. I shall here make free to mention that Sir Charles Wager, (to whom I had the Honour to be nearly related), when I was in London, in the Year 1741, entreated me to accept and depend on his Help to advance me in the Navy, the Army, the Custom House, or the Church, and to make my Home at Parsons Green, his Residence when he was first Lord of the Admiralty, till he should demonstrate his Affection for me.
          I must pray your Excellency to interpret in an indulgent manner, an old civil officer’s, thus intruding on your precious time, induced to it by a due consideration of having fallen from a pleasant unincumbered Situation into Distress. I am, May it please your Excellency, Your most obedient humble Servant
          
            James Read
          
        